Citation Nr: 0100045	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  96-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a trauma to the left hand, muscle group IX, 
currently evaluated as 10 percent disabling.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for degenerative joint disease of 
the left acromioclavicular joint as a result of treatment at 
a Department of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Jackson, 
Mississippi, regional office (RO).

This case was previously before the Board in June 1998 and in 
November 1999.  It was initially remanded in order to clarify 
whether or not the veteran desired a hearing before the 
Board.  Subsequently, the Board disposed of one issue, and 
remanded the two remaining issues for further development in 
its November 1999 determination.  The case has now been 
returned to the Board for appellate review.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for degenerative joint 
disease of the left acromioclavicular joint as a result of 
treatment at a Department of Veterans Affairs (VA) facility 
will be addressed in the remand section of this decision.


FINDING OF FACT

The veteran's left hand disability is manifested by 
subjective complaints of weakness, with findings on most 
recent examination of nearly full range of motion of all 
fingers, 70 degrees of flexion, 60 degrees of dorsiflexion, 
45 degrees of ulnar deviation and 15 degrees of radial 
deviation in the left wrist, and no evidence of weakness or 
malfunction of the intrinsic muscles of the left hand. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a trauma to the left hand, muscle group IX, are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Code 5309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran sustained an 
injury to his left hand in January 1946 and was diagnosed 
with a fracture, simple, complete, proximal end, fifth 
metacarpal, left hand.  This was said to have occurred as a 
result of having had his hand caught between two cases of 
apples, according to the service records.  He was treated by 
an immobilization cast of the left hand and sent to 
reconditioning class.  A February 1946 X-ray report stated 
that re-examination of the left hand showed no change in the 
healed fracture of the fifth metacarpal.  A March 1946 
separation examination report noted the history of left hand 
fracture and findings of a callous formation, 5th metatarsal 
dorsally, some tenderness and slight weakness.

By rating decision of May 1946, the Muskogee, Oklahoma RO 
granted service connection for the veteran's left hand 
condition, and assigned a 10 percent evaluation under the 
Diagnostic Code 3008.  By July 1947, the RO amended the May 
1946 rating decision to reflect a 10 percent evaluation under 
Diagnostic Code 5309 for residuals of trauma to the left 
hand, muscle group IX, moderate.

In May 1977, the veteran underwent an examination for 
generalized osteoarthritis at the VA, and a history of the 
left-hand fracture was noted.  Clinical evaluation noted a 
minimal bony protrusion of the 5th left metacarpal, not 
clinically significant, and the diagnosis was residuals, 
fracture, old, healed fifth left metacarpal.  

VA and private treatment records from the 1970's through the 
1980's revealed treatment for various medical problems that 
did not include the residuals of his left-hand injury.  A 
July 1991 left hand X-ray diagnosed no osseous or articular 
abnormalities demonstrated.  The bulk of the medical evidence 
through the 1990's dealt with treatment for medical problems 
other than the left-hand fracture residuals, including left 
shoulder surgery in July 1991.  

The report from an August 1994 VA examination noted the 
veteran to be right handed.  The examination addressed 
multiple other medical problems besides his hand.  Regarding 
the left upper extremity, this examination primarily focused 
on the left shoulder his left arm was noted to be 1/2 inch 
greater in circumference and he could raise his sitting 
weight with his hands on the table.  The diagnosis, pending 
X-rays was history of fracture of the left hand, with good 
function now.

The report from an August 1995 VA examination addressed left 
upper extremity problems, mostly as they related to a left 
shoulder disability, but also diagnosed left hand fracture by 
history.  The summary was that the veteran has some problems 
with his nondominant arm and shoulder.  The opinion was that 
he had some limitation in the nondominant hand, but it was 
unclear whether it was due to the hand fracture or the left 
arm and shoulder disability.  

A VA treatment note from August 1995 is noted to address left 
hand complaints, but is generally illegible, except for the 
notation of hand pain.  A December 1995 treatment note 
revealed that he was being followed by a hand clinic for 
carpal metacarpal joint arthritis.  In January 1997, a 
hospital report noted a diagnosis of bilateral carpal tunnel 
syndrome.

At a hearing held before a hearing officer at the RO in March 
1996, the veteran testified that his the area of the fracture 
in left hand hurt constantly, and that it was painful to 
rotate the hand.  He testified that he was advised to undergo 
surgery for carpal tunnel syndrome.     

VA treatment records from 1999 continue to show treatment for 
multiple medical problems besides his left hand.  In July 
1999, he received physical therapy for degenerative joint 
disease of multiple joints, and the range of motion in his 
upper extremities was described as "functional."  

The report from a December 1999 VA examination gave a history 
of the veteran having sustained multiple fractures of the 
left hand, and being in a cast for six weeks.  The 
examination revealed the veteran to wear a wrist splint on 
both hands, said to prevent his dropping things due to 
weakness.  He was noted to have no difficulty using the left 
hand to remove the right hand splint.  Examination of the 
left hand revealed a bony exostosis on the dorsal aspect at 
the base of the second metacarpal; he was also shown to have 
one on the right hand, both the same size and location.  He 
had no other bony deformity of the left hand.  He had 70 
degrees of flexion, 60 degrees of dorsiflexion, 45 degrees of 
ulnar deviation and 15 degrees of radial deviation in the 
left wrist.  He had a full range of motion of the fingers, 
and could touch his palm at the distal palmar crease with his 
forefinger, and could oppose the tip of his thumb with the 
other four fingers.  He had good sensation to light touch and 
no motor weakness was detected.  X-rays revealed slight 
narrowing of the interphalangeal joints with tiny osteophytes 
consistent with osteoarthritis.  There was a little more 
involvement with the thumb than the other joints.  The bony 
exostosis was not visible in these X-rays.  The impression 
rendered was osteoarthritis, left hand.  The examiner did not 
believe that there was additional disability in the left hand 
due to pain, weakness, excess fatigability or incoordination.  
Phalen's test and Tinel's were negative on examination.  The 
examiner stated that in view of this, it would be difficult 
to diagnose carpal tunnel syndrome.  The X-ray was noted to 
show no deformity from the previous fractures.

A February 2000 re-examination of the veteran by the same 
examiner now included a claims file review.  The only change 
of the history was that the veteran was noted not to have 
sustained multiple fractures inservice, but only had a closed 
fracture of the proximal end of the left fifth metacarpal.  
He was noted to be treated in a cast.  Findings on physical 
examination were basically identical to those from the 
December 1999 examination.  The same exact ranges of motion 
were obtained and he was described as having almost full 
range of motion in the fingers, which was a slight deviation 
from the 1999 examination's assessment of a full range of 
motion.  Another observation, which was not reported in 
December 1999, was that the he had a strong grasp.  The 
impression remained osteoarthritis of the left hand.  The 
examiner opined that the left-hand pain and weakness that the 
veteran complains of is a result of aging, not the result of 
the fracture of the left fifth metacarpal.  There was no 
evidence of malfunction of the intrinsic muscles of the left 
hand (Group 9).  At the present time there was also no 
evidence of carpal tunnel syndrome.  

Analysis

The veteran contends that his service-connected residuals of 
trauma to the left hand, muscle group IX, have increased in 
severity to such an extent that a higher evaluation is 
merited.  He argues that his hand has become more painful and 
numb.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Reviewing the record the Board finds that even 
under the new criteria, the duty to assist was satisfied in 
the present case.  All treatment records identified by the 
veteran have been obtained and associated with the claims 
file, and the veteran has been provided with adequate VA 
examinations.  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
statute is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluation shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO's 10 percent disability evaluation for the service 
connected left hand disability is currently assigned under 
Diagnostic Code 5309, which addresses injury to Muscle Group 
IX, intrinsic muscles of the hand.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5307 to 5309 (2000). 

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997. See 62 Fed. Reg. 30,235 (June 3, 
1997). The Board notes this change took effect subsequent to 
the receipt of the veteran's claim. When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies. 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  The Board observes, 
however, that both the old and the new versions of Diagnostic 
Code 5309 are essentially the same and provide for evaluation 
based on limitation of motion with a minimum rating of 10 
percent.

The revised provisions of 38 C.F.R. § 4.55 (2000) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55 (2000).

The revised provisions of §4.56 provide that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection. 38 C.F.R. § 
4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56. Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue. Id.

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles. Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. Id. A 
moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. 38 C.F.R. § 
4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements. Id.  Objective findings include an entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; and tests of strength 
and endurance compared with sound side demonstrate positive 
evidence of impairment. Id.  A severe muscle disability is a 
type of injury caused by a through and through or deep 
penetrating wound due to high- velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring. 38 C.F.R. § 
4.56(d)(4).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, as defined 
by 38 C.F.R. § 4.56(c), which are worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. Id. Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction. Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. 38 C.F.R. § 4.56.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile. Id.

Diagnostic Code 5309 sets forth criteria for evaluating 
injuries to intrinsic muscles of the hand.  This provision 
applies to the intrinsic muscles that supplement the function 
of the forearm muscles in delicate manipulative movements.  
The intrinsic muscles include the thenar eminence; short 
flexor, opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A 
note to the criteria states: "The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent."

A review of the history of the injury itself clearly reveals 
it to fall within the confines of a slight muscle injury, 
with brief treatment of a superficial wound in service and 
return to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  The 
fracture was described as a simple, closed fracture, which 
healed quickly, with slight weakness shown shortly 
afterwards.  There was no evidence of a through and through 
or deep type injury, nor prolonged infection.  There is no 
evidence of current fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  Thus the left-hand muscle 
disability is not shown to be moderate.

In order to evaluate the veteran's disability of the left 
hand, the Board looks at the appropriate limitation of motion 
codes.  There is no evidence of any ankylosis of the fingers, 
and therefore provisions governing such condition are 
inapplicable.  
The veteran complains of difficulty with flexion and 
extension of the wrist. Dorsiflexion (extension) of the wrist 
of the non-dominant hand limited to less than 15 degrees is 
evaluated as 10 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5215. Palmar flexion limited in line with the 
forearm is evaluated as 10 percent disabling. Id.  Normal 
range of motion of the wrist is extension to 70 degrees, 
flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I.  
Normal pronation of the forearm is 80 degrees and supination 
is 85 degrees. Id.  The findings of the most recent VA 
examinations in December 1999 and February 2000 reveal nearly 
a full range of motion for the wrist, and the veteran is not 
entitled to compensation based solely on limitation of 
motion.

The current 10 percent rating is the highest available under 
Diagnostic Code 5215 for limitation of motion of the wrist, 
and any additional functional loss due to pain and fatigue 
would still fall within the scope of the current 10 percent 
rating.  The VA examinations from December 1999 and February 
2000 show no evidence of weakness, and no evidence of 
malfunction of the intrinsic muscles of the left hand.  The 
examiner opined that any additional hand pain and weakness 
that the veteran complains of is a result of aging, not the 
result of the fracture of the left fifth metacarpal.  

The Board has considered rating under other criteria by 
analogy, but even that avenue does not warrant a rating in 
excess of the current 10 percent.  With essentially full 
range of motion, the Board cannot reasonably apply criteria 
which contemplates ankylosis.  In other words, while 
recognizing the veteran's complaints of increased pain, the 
Board must conclude that his overall left-hand disability, 
including such increased pain, still warrants a 10 percent 
rating.


ORDER

A rating in excess of 10 percent for residuals of a trauma to 
the left hand, muscle group IX, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  
This law rewrites the 38 U.S.C. §§ 5 100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

In this case, the Board remanded this matter in June 1998 for 
due process purposes and again in November 1999 for the 
purposes of obtaining evidence, to include a VA opinion 
regarding the etiology of the veteran's left shoulder 
disorder, to include whether the veteran developed additional 
disability as a result of VA treatment.  

The Board observes that among the changes brought about by 
the recent enactment of the VCAA, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.  In addition, the notice 
requirements concerning the evidence needed to substantiate 
the claim, and when relevant evidence cannot be obtained, 
have also been modified by the VCAA.  

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. 
§§ 5100-5107 brought about by the VCAA, the Board finds that 
another remand is necessary for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, the most recent supplemental statement of the 
case addressing this particular issue was in June 1996, prior 
to both remands and prior to subsequent development, 
including the obtaining of medical records and the completion 
of VA examinations which address this issue.  Although in an 
October 1999 brief, the veteran's representative waived RO 
review of additional evidence that was submitted, this waiver 
preceded the Board's November 1999 remand and the development 
conducted pursuant to this remand.  The May 2000 supplemental 
statement of the case only addresses the issue of entitlement 
to an increased evaluation for the left-hand disability.  

Accordingly, the case is remanded again to ensure full 
compliance with due process requirements:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



